DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,518,029. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims aim to broaden the scope of the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-12 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2012/0078216 to Smith.	As to claim 1, Smith discloses a medicament delivery device, comprising: a housing (Figure 85); a cartridge retainer  (202’) having a longitudinal axis located inside the housing; a needle (812) in fluid communication with a medicament container positioned within the cartridge retainer so that a dose of medicament is delivered through the needle, where the needle is movably arranged within the housing and having a proximal end that moves from a first position within the housing (Figure 85) to a second .
	As to claim 2, Smith discloses the device further comprising a tube (612) fixed to a distal end of the needle, where the needle hub moves in a direction generally transverse to the movement of the piston plunger (Figures 85 and 87-89).
	As to claim 3, Smith discloses the device further comprising tubing (612) that is in fluid communication with the needle )812) and the medicament within the medicament container when positioned within the cartridge retainer (Figure 88).
	As to claim 4, Smith discloses the device where the needle when in the second position is locked relative to the housing to prevent movement in a distal direction (Figure 88).
	As to claim 5, Smith disclose the device further comprising a biasing member (810)operatively associated with the housing to move the needle relative to the housing (Figure 88).
	As to claim 6, Smith discloses the device further comprises a driver (382) operatively engaged with the piston plunger to move the piston plunger parallel to the longitudinal axis to deliver the dose of medicament [0292].
	As to claim 7, Smith discloses the device further comprising an injection speed control mechanism operatively connected to the driver (386, 388, Figure 19).

	As to claim 9, Smith discloses the device further comprises an operation member (rotatable trigger, 808) that protrudes from the housing and is accessible to a user to activate the medical device [0432].
	As to claim 10, Smith discloses the device wherein the housing comprises a proximal part and a distal part, where both the proximal and distal parts are rectangular shape (Figure 88).
	As to claim 11, Smith disclose the device wherein the proximal end of the needle is covered by a membrane when the needle is in the first position within the housing (544, Figure 85).
	As to claim 12, Smith discloses the device wherein a rotating gear drives the piston plunger to move parallel to the longitudinal axis of the cartridge retainer during medicament delivery (382, [0292]).
	As to claim 14, Smith discloses the device wherein a part of the housing is removable to allow user access to the cartridge retainer (110, Figure 84).
	As to claim 15, Smith discloses the device wherein axial movement of the piston plunger is driven by two or more rotating gears (386, 388, Figure 19).
	As to claim 16, Smith discloses the device wherein the housing comprises a window to allow a user to monitor medicament delivery progress (287, [0269]).
	As to claim 17, Smith discloses the device wherein the housing has a length at least equal to a length of the cartridge retainer as measured along the longitudinal axis (Figure 85).
	As to claim 18, Smith discloses a medicament delivery device, comprising: a housing (Figure 85);
a cartridge retainer (202’) having a longitudinal axis and located within the housing;
an operation member (808) that protrudes from the housing and is accessible to a user (Figure 88);

a piston plunger (250’) disposed within in the housing, where an end of the piston plunger extends within the medicament container during delivery of the medicament, where the piston plunger moves parallel to the longitudinal axis of the cartridge retainer in a direction that is generally transverse to the axis of movement of the proximal end of the needle (Figures 87-88); and
an injection speed control mechanism operatively controlling movement of the piston plunger (386, 388, Figure 19),
wherein the proximal end of the needle moves to the second position before delivery of the dose of the medicament begins (Figure 89).
	As to claim 19, Smith discloses the device where upon completion of the medicament delivery the needle moves distally from the second position to a third position where the needle is retracted to a position inside the housing to prevent unintentional needle sticks (Figures 89 and 87).
	As to claim 20, Smith discloses the device further comprising a window in the housing to allow a user to monitor medicament delivery progress (287, [0269]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0078216 to Smith in view of US 2007/0179444 to Causey.	As to claim 13, Smith discloses the invention as claimed except wherein the piston plunger further comprises segments. In analogous prior art, Causey discloses an infusion device with a piston plunger (370) further comprises segments (372). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Smith with a piston plunger further comprising segments, as taught by Causey, to allow the piston rod to be adjustable in shape [0098]. This way, the length of the housing doesn’t have to be as long as a fully extended piston plunger, optimizing the size if the infusion device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRANDY S LEE/Primary Examiner, Art Unit 3783